Citation Nr: 1011152	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.

2.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 
1972 and from November 1972 to December 1975.  He also had a 
subsequent period of unverified service with a reserve 
component.  He died in July 2002.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2006, the Board denied a claim of entitlement to 
accrued benefits.  It remanded the remaining two issues on 
appeal for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  During his lifetime, the Veteran had no established 
service-connected disabilities.

2.  The Veteran died in July 2002 due to metastatic malignant 
melanoma due to hepatic failure.

3.  The Veteran was exposed to Agent Orange during his 
service in the Republic of Vietnam. 

4.  Metastatic malignant melanoma and/or hepatic failure were 
not present in service or manifested to a compensable degree 
within one year following discharge from service and are not 
etiologically related to the Veteran's active service, to 
include his service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  A disability incurred during or aggravated by service did 
not cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.307, 3.309, 3.312 (2009).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501, 
3510 (West 2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in March 2003, May 2007, and January 2008 of the 
information and evidence needed to substantiate and complete 
a claim.  VA did fail to fully comply with the provisions of 
38 U.S.C.A. § 5103 prior to the rating decision in question 
for the claims on appeal.  Specifically, VA did not inform 
the appellant of how an effective date is assigned until 
January 2008.  The claim, however, was readjudicated in a 
November 2008 supplemental statement of the case.  Thus, 
there was no prejudice to the appellant.  

There also is the matter of other directives regarding claims 
of entitlement to service connection for the cause of a 
veteran's death set as forth by the United States Court of 
Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  The Court held in Hupp that in 
dependency and indemnity compensation cases, notice under 38 
U.S.C.A. § 5103 notice must include a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of death; an explanation of the evidence and 
information required to substantiate a claim for dependency 
and indemnity compensation based on a previously service-
connected condition; and an explanation of the evidence and 
information required to substantiate a dependency and 
indemnity compensation claim based on a condition not yet 
service connected.

While VA did not provide a formal Hupp letter, the appellant 
has demonstrated that she has actual knowledge of that the 
Veteran did not have any service-connected disabilities at 
the time of his death.  Specifically, the April 2003 rating 
decision (which the appellant received a copy of) indicated 
that the Veteran did not have any service-connected 
disabilities at the time of his death.  The appellant has 
also demonstrated actual knowledge that she can establish 
that the cause of the Veteran's death was related to service.  
For example, her main claim is that the Veteran developed 
melanoma from Agent Orange exposure, and she has provided a 
medical opinion to support her assertion.  Additionally, she 
has argued direct service connection by pointing out that her 
husband was ill at the time he was discharged from service.  
See April 2003 and May 2004 statements from appellant.  In 
the May 2004 statement, she spoke directly about having 
provided evidence of "direct service connection."  This 
shows actual knowledge that she could establish service 
connection for cause of the Veteran's death based upon direct 
service connection and presumptive service connection.  She 
has argued that malignant melanoma should be a disease added 
to the list of presumptive diseases associated with Agent 
Orange exposure.  The claim was readjudicated in April and 
June 2004 supplemental statements of the case.  Hence, the 
appellant has not been prejudiced by VA's failure to provide 
a Hupp notice, and no further notice is in order.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including identified private medical records from the 
Veteran's treating physician at that time of his death and 
obtaining a medical opinion.  VA has attempted on multiple 
occasions to obtain the Veteran's service treatment records 
but has been unsuccessful.  In the November 2006 remand 
portion of the Board's decision, it asked that the RO make an 
additional attempt to obtain the records and if they were 
unavailable that the RO should attach a memorandum as 
required by law.  Unfortunately, at the time of the November 
2006 decision, the Board had inadvertently missed the fact 
that the RO had previously prepared a memorandum addressing 
the unavailability of the Veteran's service treatment 
records.  See July 2006 VA Memorandum.  Nevertheless, the RO 
made additional attempts to obtain the records to no avail, 
which confirmed that all records had been sent to VA (of 
record are records from when the Veteran was in the 
reserves).  The Board does not find that the case needs to be 
remanded for the RO to attach another memorandum to the file 
when one had already been done prior to the Board's remand.  
The appellant has not identified any other outstanding and 
relevant medical records that need to be obtained.

The appellant was provided the opportunity to meaningfully 
participate in the adjudication of her claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

Cause of the Veteran's Death

The appellant argues that the Veteran developed either 
melanoma or liver problems in service, to include due to 
Agent Orange exposure, which caused his death.  At the time 
of the Veteran's death, he was not service connected for any 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the cause of death.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In addition to the above, applicable criteria provide that a 
veteran who, during active military, naval, or air service, 
served in Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) and 
the "Veterans Education and Benefits Expansion Act of 
2001," Pub L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232-243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is 
not the sole method by which an applicant may show causation, 
and thereby establish service connection.  As did the 
Veteran, it is through this route the appellant seeks to 
establish her claim.

Dependency and indemnity compensation benefits are payable to 
the surviving spouse if the veteran died from a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 
(2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant argues that the Veteran must have contracted 
something in service that caused him to develop liver 
problems or melanoma, which caused the Veteran's death.  In 
an April 2003 statement, the appellant stated the Veteran was 
very ill upon leaving Vietnam and had to be carried by a 
fellow soldier out of the jungle, as he was delirious with a 
high fever.  She added that he was treated at an unknown 
hospital until he was well enough to return to the United 
States.  The appellant described the fever returning 
regularly from 1980 until his death in 2002.  

The death certificate shows that the Veteran died from 
metastatic malignant melanoma and the interval between the 
onset and death was two months.  The Veteran's treating 
physician at the time of his death has stated that the 
Veteran's metastatic melanoma was due to progressive hepatic 
failure.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the Veteran's 
death.  As to direct service connection, there is no 
competent evidence of a nexus between the post service 
diagnoses of hepatic failure and metastatic malignant 
melanoma and service, to include manifestations of either 
disease process within one year following discharge from 
service.  The appellant has stated that the Veteran was ill 
soon after he left Vietnam.  Even if VA accepts such 
assertions as true (it does not appear the appellant 
personally observed the Veteran's illness, as she met the 
Veteran in 1980, see April 2003 statement), that does not 
establish a nexus between the post service diagnoses of 
hepatic failure and metastatic malignant melanoma and 
service.  The appellant is not competent to diagnose disease 
processes, as she has not shown she has the medical 
expertise.

There is competent evidence that it is less likely as not 
that the Veteran incurred either disease process in service 
or within one year following discharge from service.  In a 
June 2008 medical opinion, a VA oncologist noted that 
metastatic malignant melanoma is a fast-growing cancer and 
that less than 10 percent of people who develop melanoma 
metastatic to the liver survive five years and it would be 
"extremely unlikely that [the Veteran] had melanoma at the 
time of his separation from service or within his [fir]st 
post service year."  Later in the medical opinion, the VA 
oncologist stated it would be "virtually inconceivable that 
[the Veteran] had metastatic melanoma in 1975 or 1976 without 
signs or symptoms and lasted 30 years or more."  She added 
that it was unlikely that the Veteran had significant liver 
disease at that time as well.  The oncologist stated that the 
first evidence of liver disease in the record was in 1998, 
which showed a "very mild elevation in [aspartate 
aminotransferase]," which she stated was "certainly is not 
evidence of extensive liver disease or hepatic failure."  
She concluded that the likelihood that the Veteran had 
significant liver disease in 1975 that did not manifest 
itself before his death was "extremely low."  There is no 
competent evidence to refute these medical conclusions.  In 
other words, as already stated above, the appellant's 
assertions that the Veteran developed one of the disease 
processes in service is not competent evidence.

The Board has accorded the VA medical conclusions high 
probative value as the oncologist provided a detailed 
rationale for how she came to the conclusions that the 
Veteran's metastatic malignant melanoma and/or liver disease 
were not incurred in service or manifested to a compensable 
degree within one year following discharge from service and 
her conclusions included a discussion of the relevant 
evidence of record and medical principles.

As to presumptive service connection, initially, the Board 
notes that neither metastatic malignant melanoma and hepatic 
failure are presumptive diseases associated with exposure to 
herbicide agents.  38 C.F.R. §§ 3.307, 3.309 (2009).  The 
appellant has submitted two medical opinions from the 
physician who treated the Veteran at the time of his death.  
In an April 2003 opinion, Dr. Alvin Beers, an oncologist, 
opined that it was as likely as not that the Veteran's 
melanoma was caused by exposure to Agent Orange during his 
military service in Vietnam.  No rationale was provided..  In 
a March 2004 letter, Dr. Beers noted he had first seen the 
Veteran in June 2002 and that the Veteran's liver function 
tests at that time were "somewhat abnormal."  He stated 
that within a relatively short time, the Veteran developed 
rapidly progressive hepatic failure, which precluded the 
possibility of chemotherapy.  Dr. Beers stated the rapidity 
of the Veteran's death from metastatic melanoma due to 
progressive hepatic failure "might suggest" an underlying 
liver disease that would accelerate the Veteran's hepatic 
failure.  He noted the Veteran's Agent Orange exposure and 
stated that this "might suggest that prior exposure to this 
agent would accelerate any hepatic damage from his metastatic 
melanoma.  However, this is pure speculation."  Dr. Beers 
stated that the rapidity of the Veteran's decline (it was 
more rapid than the average decline) had "at least raise[d] 
the possibility of additional hepatic injury from a 
potentially hepatotoxic compound like Agent Orange."  He 
added, "Against this conjecture is the clinical absence of 
liver disease prior to the history of melanoma."

In reading through Dr. Beers's medical opinions, the Board 
finds that they are insufficient to establish a link between 
the causes of the Veteran's death and Agent Orange exposure.  
Dr. Beers admitted that his conclusion of the relationship 
between the causes of the Veteran's death and Agent Orange 
exposure was "pure speculation."  He uses other words in 
the opinion that further confirm the undersigned's conclusion 
that Dr. Beers' opinion is insufficient to establish a nexus 
to Agent Orange exposure.  For example, terminology such as 
"might suggest," "pure speculation," and "conjecture" is 
too speculative to establish a nexus between the cause of the 
Veteran's death and Agent Orange exposure.  The Court has 
held that where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).  

Dr. Beers' words suggest the possibility that Agent Orange 
exposure could have contributed to the Veteran's death, but 
his words are clear that it is "pure speculation" and 
"conjecture."  See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not," and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992) ("may or may not" language by 
physician is too speculative).  Dr. Beers's comments that his 
opinion was based upon "pure speculation" and "conjecture" 
must be judged to be "non-evidence."

Nevertheless, even if the Board found that Dr. Beers' medical 
opinion was sufficient to establish a nexus between 
metastatic malignant melanoma and/or hepatic failure and 
Agent Orange exposure, the Board finds such medical opinion 
is outweighed by the June 2008 medical opinion from the VA 
oncologist.  There, the VA examiner concluded that it was 
less likely as not that the Veteran's causes of death were 
caused by his exposure to herbicides while in the Republic of 
Vietnam.  She noted she had reviewed the claims file and the 
Institute of Medicine Veterans and Agent Orange update from 
2006.  She added that she had searched the "Pub Med" for 
any recent update on these topics.  She stated that the 
medical literature regarding the link between melanoma and 
liver disease and Agent Orange exposure was inconclusive and 
there was nothing in the "Pub Med" update that would make 
her think the Institute of Medicine conclusions were wrong.  
This medical opinion directly correlates with the Secretary's 
finding that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-41,449, 
and 61 Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 
59, 232-243 (Nov. 2, 1999).  

Additionally, the VA oncologist provided a rationale for her 
medical opinion, and attached a copy of the "Veterans and 
Agent Orange" update from 2006.  The Board finds that this 
medical opinion is the most probative opinion as to the 
relationship regarding the Veteran's metastatic malignant 
melanoma and hepatic failure and his Agent Orange exposure.  
Dr. Beers did not provide a rationale for his opinion or 
scientific studies to support his opinion.  Again, the 
wording he used shows that his opinion is speculative, at 
best.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's honorable and 
faithful service to the United States.  The Board, however, 
is obligated to decide cases based on the law and the 
evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

The Board also considered the appellant's sincerely held 
belief that the Veteran's active duty service led to his 
development of either melanoma or hepatic failure.  The 
appellant's lay opinion in this case, however, is not 
competent evidence upon which to establish entitlement to the 
benefit sought on appeal.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claims, and the doctrine is therefore 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Dependents' educational assistance 

Chapter 35 of Title 38, United States Code extends VA 
educational program benefits to surviving spouses of veterans 
who died of service-connected disabilities and to the 
surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1).

As service connection for the cause of the Veteran's death is 
not warranted, and as the veteran, when he died, did not have 
a service-connected total disability that was permanent in 
nature, the criteria for basic eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code, have not been met.

The claim is denied.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.

Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35 is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


